Title: Removal of the Executive, [2 June] 1787
From: Madison, James
To: 


[2 June 1787]

   Dickinson had moved that the executive be subject to removal by the national legislature when such an action was requested by a majority of the state legislatures.


Mr Madison & Mr. Wilson observed that it would leave an equality of agency in the small with the great States; that it would enable a minority of the people to prevent the removal of an officer who had rendered himself justly criminal in the eyes of a majority; that it would open a door for intrigues agst. him in States where his administration tho’ just might be unpopular, and might tempt him to pay court to particular States whose leading partizans, he might fear, or wish to engage as his partizans. They both thought it bad policy to introduce such a mixture of the State authorities, where their agency could be otherwise supplied.
